HOUGH, District Judge
(after stating the facts). The City of Eowell was, in my opinion, rescued from imminent peril, certain serious damage, and probable destruction.
The Puritan was removed from certain danger, probable serious damage, and in the exercise of sound judgment.
The Priscilla was, at the time when the Morse was ready to serve her, in no danger at all, and was not thereafter in danger.
“In harbor cases, where tugs are abundant and on the ground in time to give needed aid, large awards are not only unnecessary, but contrary to principle.” The O. C. Hanchett, 76 Fed. 1003, 22 C. C. A. 678. This applies to the case of the City of Eowell, for, although the Solicitor did not render the effective service which removed the Eowell from danger, she was in attendance and sufficient for the purpose, had the greater power of the Morse not rendered her services superfluous.
In the case of the Puritan, I regard the Solicitor and the Chickasaw as but the helpers, efficient, but in themselves insufficient, of the Morse; but the danger to the Puritan was very much less than that from which the Eowell was rescued.
Of the classic attributes of salvage as laid down in The Clifton, 3 Hagg. Adm. 120, there are to be considered in the cases of the Puritan and Eowell only the peril of the rescued property, the time occupied, and the value salved. For there were no elements of danger to salvors, or-risk of salvors’ life or property, or remarkable labor or skill on the part of the salvors displayed or required on the night in question. The value was very great, the time very short, and the degree of peril high in the case of the Eowell, moderate in the case of the Puritan.
It heightens the degree of peril that the salved vessels were so largely of wood, and deprives many cases involving fires in or near steel or iron vessels (of deep sea construction) of value as standards of comparison, e. g.: The Indiana (D. C.) 23 Fed. 925; The Kaiser Wilhelm der Grosse (D. C.) 106 Fed. 963. Of salvage instances known to me, the case most appropriate to that of the Lowell is the Kaaterskill (D. C.) 48 Fed. 701, though considering the circumstances, as found by *480the court, the reward given seems small. Cf. The Barge No. 127 (D. C. ) 113 Fed. 529. I think a fair award to the libelant for services to the Lowell is $9,000.
While the value of the Puritan was very much greater than that of the Lowell, the danger to which she was exposed was so much less that I regard $5,000 as full' compensation.
Strictly speaking, I do not think that any salvage service was rendered to the Priscilla at all, but rewards in the nature of salvage have frequently been allowed in this court for “standing by on request.” The River Belle (D. C., S. D. N. Y.) 153 Fed. 475; Index-Dig. of Brown, D. J., tit. “Salvage.” And other instances are known to every practitioner at this bar. Whether a service of this nature confers a maritime lien is an academic question, owing to the trifling amounts involved. The Morse was, I believe, requested by duly authorized representatives of the claimant to be ready to assist the Priscilla, and she was ready to assist the Priscilla for eight or nine hours. For this service, and without expressing any opinion on the form of the action, the libelant is awarded $250.
The amounts herein awarded may be allotted in the proportion of three-fourths to the owner of the Morse and one-fourth to the master and crew in proportion to their wage. From the wage list submitted, however, I am of opinion that there is an undue discrepancy between the wages of the master of the Morse and those of her mate (Lennan). tie steered the Morse during her service, and that, I think, was a delicate piece of work. Let him receive not only his wage share, but one-half as much more; thexextra half to come out of the owner’s proportion. Costs are allowed in each case.